Title: To Thomas Jefferson from Albert Gallatin, 22 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir 
                  22 Feby. 1804
               
               The enclosed is the only answer which could be obtained from Mr M’Creery.
               Can the N. Orleans revenue law be transcribed in order to have it ready by Monday’s mail. I presume that, if it cannot be done immediately in Mr Madison’s office, I may have the loan of it to morrow for that purpose.
               I enclose the first return from Mr Trieste, which you will have the goodness to return as it belongs to the files of the office. It does not appear to me, especially taking into view that Sect. of the law now before you which repeals the duties on exports, that those duties (on exports to U.S.) which shall have been collected before the law is in force can be remitted by any but legislative authority. But I doubt the legality of having collected that on exports to Spain.
               Respectfully Your obedt. Servt.
               
                  Albert Gallatin 
               
            